Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 20-29) in the reply filed on 11-30-2020 is acknowledged.  Claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-30-2020.  Claims 20-29 are examined in this action. 

Claim Objections
Claim 24 is objected to because of the following informalities:  In Claim 24, “furnace)” should be “furnace.”  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the discharge device has a support arm, a track element, a sliding device and/or a tilt apparatus, by means of which a separated segment of the metal strip can be discharged from the housing of the furnace, preferably that the track element is designed between the two internal cutting apparatuses and that it can be moved in the , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 20, “can be transported” in line 2 is indefinite.  Applicant’s use of the term can throughout the claims are indefinite.  It is unclear if what follows “can” is required by the claim.  The claims were examined as best understood.  
In re Claim 20, “in particular” in line 7, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In re Claim 21, “wherein a separated segment of the metal strip can be discharged out of the discharge section of the housing in a discharging direction, which is orthogonal to the conveying direction,” is indefinite in view of Claim 20 which requires “an opening designed in a lateral area of the housing or in a top cover of the housing, such that a separated segment of the metal strip can be discharged via this opening out of the furnace in a discharging direction, which extends orthogonally to the conveying direction” (emphasis added).  It is unclear how the clause in Claim 21 further limits Claim 20.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 21, “such that the cuts generated by the same in the metal strip respectively,” is indefinite.  It is unclear what “the same” in the claim is.  It is unclear 
In re Claim 21, “preferably between 50 - 150,” is indefinite.  The phrase "preferably between 50-150” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In re Claim 22, “a preferably heat-insulating hood” is indefinite. The phrase “a preferably heat-insulating hood " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In re Claim 25, “wherein the discharge device has a support arm, a track element, a sliding device and/or a tilt apparatus, by means of which a separated segment of the metal strip can be discharged from the housing of the furnace” is indefinite.  It is unclear what these structures are as applicant has not provided a figure of these elements.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 25, “preferably that the track element is designed between the two internal cutting apparatuses and that it can be moved in the discharging direction,” is indefinite.  The term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In re Claim 26, “preferably both internal cutting apparatuses, is/are designed in the form of a torch,” is indefinite.  The term “preferably” renders the claim indefinite 
In re Claim 27, “preferably both internal cutting apparatuses, is/are designed in the form of a laser cutting device,” is indefinite.  The term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In re Claim 28, “preferably both internal cutting apparatuses, is/are designed in the form of a mechanical cutting apparatus,” is indefinite. The term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20, 23, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,071,362 to Mertens in view of US 5,065,811 to Scholtz. 

In re Claim 20, Mertens teaches a furnace for heating metal strips (see Figs. 1-3 #2/3a/3b/3c), comprising: 


Mertens does not teach wherein the first internal cutting apparatus and the second internal cutting apparatus are provided inside the housing. 

However, Scholtz teaches that it is known the art to provide a cutting apparatus in the housing (see Scholtz, Fig. 1, showing cross cutting device #7 located in the 

In re Claim 23, Mertens, in view of Scholtz, for the reasons above in re Claim 20, teaches wherein a discharge device is provided in Preliminary Amendment the area of the opening of the housing, by means of which discharge device a separated segment of the metal strip is discharged out of the housing of the furnace (see Mertens, Col. 4, ll. 13-25, teaching double conveyers, which under the broadest reasonable interpretation is a discharge device).  

In re Claim 26, Mertens, in view of Scholtz, for the reasons above in Claim 20, does not teach wherein at least the first internal cutting apparatus or at least the second internal cutting apparatus, preferably both internal cutting apparatuses, is/are designed in the form of a torch. 

However, Scholtz teaches that it is known to use a cross cutting means consisting of flame cutting devices (see Col. 5, ll. 44-46 and Fig. 6).  In the same field of invention, furnaces for hot rolled steel strips, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use any known cutting device for cutting the steel of Mertens in the furnace.  Doing so is the substitution of one 

	In re Claim 28, Mertens, in view of Scholtz, for the reasons above in Claim 20, teaches wherein at least the first internal cutting apparatus or at least the second internal cutting apparatus, preferably both internal cutting apparatuses, is/are designed in the form of a mechanical cutting apparatus Scholtz teaches a pair of shearing elements – see Col. 1, ll. 46-47).  

In re Claim 29, Mertens, in view of Scholtz, for the reasons above in re Claim 20, teaches wherein the furnace is designed as a roller hearth furnace (see Mertens, Abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,071,362 to Mertens in view of US 5,065,811 to Scholtz, and further in view of US 3,492853 to Gross. 

In re Claim 21, Mertens in view of Scholtz, for the reasons above in re Claim 20, teaches wherein a separated segment of the metal strip can be discharged out of the discharge section of the housing in a discharging direction, which is orthogonal to the conveying direction (see Mertens Fig. 3, #7’’), but does not teach wherein the internal cutting apparatuses are designed such that the cuts generated by the same in the metal strip respectively confine an angle between 3 - 30°, preferably between 5 - 15°, in 

However, Gross teaches that it is old and well known to provide cutting apparatuses such that the cuts generated by the same in the metal strip respectively confine an angle in relation to the discharge direction in which a separated segment of the metal strip can be discharged out of the furnace (see Gross Fig. 2, and Col. 3, ll. 48-58), wherein the angle of the cut generated with the first internal cutting apparatus is inclined against the conveying direction of the metal strip (see e.g., Fig. 2) and the angle of the cut generated with the second internal cutting apparatus is inclined in the direction of the conveying direction of the metal strip (see e.g., Fig. 2, the Examiner notes that each cut created by gross teaches one angle on one side of the cut and the opposite angle on the other side of the cut).

In the same field of invention, conveying and cutting strips,   it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the cutting structure of Gross in the device of modified Mertens.  Doing so would provide for a a papering shape on the edges of the blades (see Gross Abstract).  Doing so minimizes laminating of the sides in subsequent rolling operations 9see Gross abstract)

. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,071,362 to Mertens in view of US 5,065,811 to Scholtz, and further in view of US 5,528,816 to Donini. 

In re Claim 22, wherein a preferably heat-insulating hood is provided adjacent to the opening.    However, Donini teaches that it is and well known to provide a furnace with a hood (see Col.5, ll. 42-45 and Col. 8, ll. 39-46).  In the same field of invention, furnaces for strips, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a hood to the furnace of modified Mertens.  Doing so would facilitate access to the bar being processed in the event of an obstruction downstream or provide access for maintenance work or to remove the work piece in the event of an obstruction. (See Col.5, ll. 42-45 and Col. 8, ll. 39-46).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,071,362 to Mertens in view of US 5,065,811 to Scholtz, and further in view of US 2011/0056649 to Hohenbichler. 



However, Hohenbichler teaches that it is known in the art to provide rollers being able to be raised relative to an adjacent roller table to discharge a separated segment of the metal strip from the housing (see Hohenbichler Figs. 2-3, #6, 11, 21, etc. teaching raising the product relative to #4; see also Paras. 0015 and 0043-44).  In the same field of invention, producing hot rolled products, to provide a device with rollers able to be raised relative to the adjacent rollers to discharge the separated segment from the housing or furnace.  Doing so allows the user to quickly separate the cut off section (see Hohenbichler Para. 0014 teaching the raising of the table immediately to prevent collisions)

In re Claim 25, Mertens in view of Scholtz, and further in view of Hohenbichler, for the reasons above in re Claim 24, teaches wherein the discharge device has a support arm (see Hohenbichler, #18 is being considered a support arm under the broadest reasonable interpretation) , a track element (see Hohenbichler, #21, which is being considered a track element under the broadest reasonable interpretation), a sliding device and/or a tilt apparatus (see Hohenbichler, #11, which is being considered both a sliding device, in that the hydraulic cylinder includes two portions that slide relative to each other, and a tilt apparatus because the movement of the hydraulic . 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,071,362 to Mertens in view of US 5,065,811 to Scholtz, and further in view of US 20150266071 to Sexton. 

In re Claim 27, modified Mertens does not teach wherein at least the first internal cutting apparatus or at least the second internal cutting apparatus, preferably both internal cutting apparatuses, is/are designed in the form of a laser cutting device.  

However, Sexton teaches that it is old and well known to use a laser cutting tool for cutting metal strips (see Sexton, Para. 0115).  In the same field of invention, furnaces for hot rolled steel strips, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use any known cutting device for cutting the steel of Mertens in the furnace, including a laser.  Doing so is the substitution of one known cutting device for another known cutting device in order to cut a steel strip (see MPEP 2143, I, B).  It would have been within the level of ordinary skill in the art, to select any of the known cutting devices, including a laser. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724